DECISION OF DISMISSAL
This matter is before the court on Defendant's Motion to Dismiss, filed November 16, 2010, requesting that the Complaint be dismissed.
In its Motion to Dismiss, Defendant states that Plaintiff has not produced evidence to support its requested real market value of $1,335,000 for property identified as Account 172137.
Defendant requests that Plaintiff's appeal be dismissed due to "the failure to comply with agreed and/or court directed actions." (Def's Mot to Dismiss at 1.)
Prior to Defendant filing its Motion to Dismiss, the parties discussed the issues at a case management conference held on September 30, 2010. Plaintiff agreed to provide comparable sales to support its requested relief and to reply to specific requests for information in Defendant's Answer filed on May 28, 2010. Defendant reported to the court on November 16, 2010, and December 7, 2010, stating that Plaintiff had not provided any information to Defendant. *Page 2 
Tax Court Rule-Magistrate Division 6B(1) states in part:
  "For motions filed after the case management conference, unless otherwise specified by the court, a response is due 10 days after the date of service of the motion * * *."
As of this date, Plaintiff has not filed a response to Defendant's Motion to Dismiss. Plaintiff has failed to fulfill its agreement to provide documents supporting its requested real market value. Plaintiff has failed to communicate with Defendant and the court. Absent facts to the contrary, the court grants Defendant's Motion to Dismiss. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this ____ day of December 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged. *Page 1